Citation Nr: 0020356	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  98-00 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel







INTRODUCTION

The veteran's record of service (DD-214) shows he had active 
military service from September 1963 to September 1966, and 
three years of other service for a total of six years of 
active service.  

This appeal arose from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO denied the veteran's claim 
of entitlement to service connection for a low back 
disability.  

The veteran requested a hearing before the Board of Veterans' 
Appeals (Board) but canceled the hearing.  The case has been 
forwarded to the Board for appellate review.  

As is specified in more detail below the claim is found to be 
well grounded but, as further development is required, the 
matter is addressed in the remand portion of this decision.  


FINDING OF FACT

The claim of entitlement to service connection for a low back 
disability is supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disability is well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that in 1963 the veteran 
reported slight low back pain while lifting heavy objects.  
Examination was negative. Treatment consisted of hot soaks.  

A note from June 1964 indicated that the veteran was sitting 
in his automobile when it was struck from the rear.  The note 
indicates that there was "no significant injury."  The 
veteran had slight low back pain but motion was free and 
unrestricted.  

The veteran underwent physical therapy over the next two 
months.  Treatment appears to have consisted of hot wet 
compresses or hyrdocollator packs to the mid lower back based 
on complaints of pain.  

The veteran reported in July 1964 he had used a bed board in 
the past (prior to his marriage) for back difficulty.  He did 
not report being married on service examinations in September 
1960 or in August 1963, and it is unclear when the veteran 
was stating that his back difficulties began.  

A consultation report from late July 1964 noted that the 
veteran had onset of low back pain following an automobile 
accident about two months before.  He was noted to have had 
back pain two years before after heavy lifting.  Findings 
included tenderness over the lumbosacral area and some pain 
on hyperflexion.  Range of motion, reflexes and sensation 
were intact.  The impression was rhomboid versus dorsal 
muscle paraspinal muscle strain and mild lumbosacral strain.  
The examiner also wanted to rule out other lumbar disease.  
Heat and back exercises were prescribed.  X-rays were 
ordered.  

A note from September 1964 indicated that pain and tenderness 
persisted in the midline lumbosacral area.  X-rays were okay.  
Diathermy continued.  

A November 1964 record indicated that the veteran had 
experienced a recurrence of mild lumbosacral strain.  He also 
reported some calf aching.  Other tests were negative.  

The veteran continued to receive physical therapy including 
diathermy and massage through February 1965 at which time he 
was referred for an orthopedic evaluation.  

The referral indicated that the veteran continued to have 
back pain and marked muscle spasm relieved by moist heat 
and/or diathermy.  While prior x-rays had been interpreted to 
be negative, the referring provider felt that x-rays showed 
an L5-S1 abnormality with sacralization and possible oval 
density overlying the sacrum.  

The x-ray report stated that examination showed a very 
minimal rotary scoliosis of the lower lumbar region convex to 
the left, and a slightly exaggerated lumbosacral angle.  

During the consultation report of March 1965 it was noted 
that the veteran had no problems with his low back until the 
automobile accident of June 1964, after which he had 
intermittent pain in the mid low back despite treatment with 
physiotherapy, bed board and other conservative measures.  
There was no history of neurological problems in the lower 
extremities, micturition or pain with coughing, sneezing or 
defecation.  

The examination was completely negative with no evidence of 
pain, spasm, limitation of motion or neurological deficit.  
Multiple x-ray views from July 1994 and February 1995 were 
reviewed.  These were felt to be within normal limits.  
Because of the doubts expressed by the referring physician 
the films were reviewed with the physicians in the radiology 
service at Walter Reed General Hospital.  The consensus of 
opinion was that the veteran had a partial lumbarization of 
S1 that was an incidental nonpathologic finding.  The 
appearance of a double density was an end on view of the 
majority of the distal sacrum and not an abnormality.  




The impression was a chronic lumbosacral strain with 
incidental finding of a partial lumbarization of the S1 
vertebra.  A lumbar support was prescribed and additional 
physiotherapy and analgesia were recommended.  The veteran 
was assured that no evidence of a serious injury was 
ascertained at that time.  

A report from April 1965 noted that the veteran continued to 
have low back pain.  X-rays showed possible right L5 
spondylolysis without spondylolisthesis.  A physical profile 
was planned.  

A record from August 1965 noted slow improvement.  The 
veteran was advised to do exercises and get away from using 
his brace as much as possible.  It was also noted that his 
left leg was slightly short, and a trial of a left heel lift 
was planned.  

A record from November 1965 notes that the veteran was seen 
for complaints of back pain after changing the tires on his 
car.  He reported difficulty arising from bed.  

The veteran's discharge examination showed the spine to be 
normal.  He reported that he had sprained his back in an 
automobile accident in June 1964.  The examiner added that he 
wore a back brace for one to two months after an injury to 
his back in 1964.  

A VA examination of the veteran's back was conducted in July 
1997.  He reported a motor vehicle accident in 1964 with 
severe back pain.  He stated that a sprained back was 
ultimately diagnosed.  X-rays were taken, but he did not know 
the results of the tests.  He stated that he was required to 
wear a back brace and underwent physical therapy treatments 
for about two years.  

The veteran reported that post service he worked in data 
processing until another motor vehicle accident in 1987, with 
a neck injury requiring fusion in 1988.  



The veteran stated that his back gave him problems since 1964 
and would go out every few months.  He stated that he was 
very active before, coaching sports and participating in slow 
pitch softball.  However, since the 1987 accident and fusion 
in 1988, he had to avoid physical activities.  

The veteran reported that he took Motrin on an as needed 
basis for pain control.  

Examination was remarkable to tenderness to palpation, muscle 
spasm and pain with ranges of motion.  X-rays from March 1997 
showed degenerative changes of the spine and advanced 
degenerative disc disease at the 4th and 5th lumbar 
interspaces.  There was a possibility of some spinal stenosis 
at those two levels.  

The impression was chronic low back pain since 1964 with the 
diagnosis of degenerative joint disease and degenerative disc 
disease in this area.  

In his September 1997 notice of disagreement the veteran 
stated after the accident he had varying degrees of 
resolution with back treatments.  He stated that he asked 
about a medical review board, but was told that it would take 
two to three months.  He had already made moving arrangements 
in anticipation of discharge.  He also stated that he was 
told that he could not apply for a disability after he was 
discharged.  He stated that he did not claim anything on his 
separation papers because he felt that a notation of a 
disability would be a detriment to finding civilian 
employment.  

He stated that he purchased his own hydrocollator and used it 
for back pain at home.  He also used a heating pad and 
aspirin for back symptoms.  

He stated that because he was going to school and working, he 
did not have time to go for physical therapy and his 
insurance would not pay for this anyway.  

The veteran subsequently wrote several lengthy letters to a 
congressional representative and those were forwarded to VA.  
In an October 1997 letter he again stated that after leaving 
the service his insurance would not cover treatment for his 
condition so he purchased a hydrocollator for treatment.  He 
stated that he also purchased a heating pad and when his back 
would go out, he would use those remedies.  

In the same letter the veteran stated that his subsequent 
automobile accident caused a rupture of cervical discs.  He 
did not report any injury to his back.  He did admit that he 
reinjured his back and neck in a job at an electronic 
warehouse store.  He stated that a determination was made 
that he was disabled through the California Department of 
Rehabilitation and that he filed a Social Security Disability 
claim in February 1997.  

The veteran submitted a few subsequent statements where he 
made essentially the same contentions about why he did not 
claim a disability when he was discharged or pursue a medical 
board.  He also made the same contentions about why he did 
not seek treatment of his back after service.  

The veteran stated in his substantive appeal in November 1997 
that when he was treated through VA he received physical 
therapy and an electromyography study.  He was told that the 
treatment did not cure his symptoms and he was told that he 
was going to have to live with his condition.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which service connection is sought must be 
considered on the basis of the places, types and 
circumstances of the veteran's service as shown by service 
records, the official history of each organization in which 
the veteran served, medical records and all pertinent medical 
and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a) (1999).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), a claim 
based only on the veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  


Analysis

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease of injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza supra.  

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and finds that his claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  

The Board's review of the evidentiary record discloses that 
the veteran had a clear injury to his back in service.  After 
this accident occurred (first reported on the first day of 
June, 1964) he began complaining of back pain and he received 
treatment for back pain through the end of 1965.  The fact 
that he continued to be symptomatic despite treatment was of 
enough concern to refer him for orthopedic consultations, x-
rays, and physical profile.  




The consensus diagnosis in service was a chronic lumbosacral 
strain.  There was also conflicting evidence as to whether 
the veteran had a documented injury of the spine itself.  
Initial x-rays were read as negative.  However a physician 
read subsequent x-rays in February 1965 as showing an L5-S1 
abnormality with sacralization and possible oval density 
overlying the sacrum.  

The VA physician who conducted the March 1965 orthopedic 
evaluation felt that the findings were incidental and 
nonpathologic, and noted this was also the opinion of 
radiologists with whom he consulted.  However, subsequently 
another physician felt that x-rays showed spondylolysis of 
L5.  

On the question of inservice incurrence, the Board notes that 
there is some competent evidence of a chronic lumbosacral 
strain and spondylolysis of L5.  

As for the current disability prong of the Caluza test, the 
veteran did have numerous positive findings on his July 1997 
VA examination.  X-rays showed degenerative arthritic changes 
throughout the lumbar spine and degenerative disc disease at 
the 4th and 5th lumbar interspaces.  

The last component of the Caluza test, upon which some 
competent evidence is needed to establish well-grounded 
claim, is a nexus between current disability and service.  
The evidence pertinent to this question includes the 
veteran's statements about his symptoms after service and the 
VA examination results from July 1997.  

There is other evidence that appears to have some potential 
pertinence to the issue of etiology (including intervening 
injury) - specifically private treatment reports after a 
later automobile accident, evidence of a work injury to the 
back, records from the California Department of 
Rehabilitation, and Social Security Disability claim records 
- but the evidence has not been obtained.  




Although the discharge examination was negative, when there 
is a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  

Moreover service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The disease specifically identified as "chronic" in service 
- a lumbosacral strain - is not currently diagnosed.  
However, although there was some dispute among the inservice 
physicians on this point, there is competent medical opinion 
that the veteran at least possibly had x-ray evidence of 
spondylolysis of L5 in service.  He currently has 
degenerative joint disease and degenerative discs at the 4th 
and 5th interspaces (the same area).  This provides a 
possible or plausible basis for a nexus to service pursuant 
to 38 C.F.R. § 3.303(b).  

Moreover although the veteran has denied post service 
treatment of the back and told the VA examiner that he was 
fairly active until his post service automobile injury, this 
does not compel a finding that there was no post service back 
disability during those years.  He did report continuity of 
back pain after service with his back going out periodically.  
Savage supra.  This report is credible for the purpose of 
determining well groundedness.  King supra.  


Also, in July 1997 the veteran's back pain was determined by 
a VA examiner to be chronic in nature, with associated 
degenerative joint and disk disease.  A mere restatement by a 
medical examiner of the medical history provided by the 
veteran unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence" 
of the matter provided by way of history.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  However the Board finds that 
the VA examiner, although clearly relying on the history of 
the veteran in formulating his diagnosis at the July 1997 
examination, did not merely repeat his history.  

The clear implication of the VA examiner's opinion is that 
the veteran's pain is explainable by degenerative joint and 
disc disease shown on x-rays.  The history provided to the 
examiner about the injury in service is corroborated and 
presumptively credible for the purpose of determining well 
groundedness, and the veteran's subjective report of pain and 
episodes of his back going out after service are likewise 
credible for the purpose of determining well groundedness.  
King supra.  

As for the importance of the veteran's intervening post 
service automobile accident and work injury, the Board cannot 
find that this was clearly the cause of the current 
disability at this time.  Records of the second automobile 
accident were requested, but it does not appear that records 
were ever received in response to the request.  It is unclear 
whether the veteran ever received treatment of his low back 
in connection with his reported work "reinjury."

Because the veteran has a current disability, some medical 
evidence of essentially the same disability in service, 
evidence of chronic symptoms in service and thereafter, and a 
post service medical opinion while not entirely unequivocal, 
permits the conclusion that the claim is at least possible or 
plausible.  Accordingly, the Board finds that the veteran's 
claim of entitlement to service connection for a low back 
disability is well grounded.  



ORDER

The veteran, having submitted a well-grounded claim of 
entitlement to service connection for a low back disability, 
the appeal is granted to this extent only.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As previously discussed the veteran has reported a post 
service accident.  While he seems to assert that this 
primarily caused an injury to the neck, these records should 
be obtained to ascertain whether he did in fact suffer any 
injury to his back.  Moreover the records may contain some 
discussion of the veteran's medical history with respect to 
his back.  Private medical records of treatment for this 
injury were requested but never apparently received.  The RO 
should make another attempt to obtain these records.  If this 
request is unsuccessful, the RO should at least notify the 
veteran that it is his ultimate obligation to obtain the 
records.  

A statement from the veteran to his congressional 
representative from October 1997 also indicates that after 
the second automobile accident, he attempted to go to work 
for a warehouse and suffered a reinjury to his back.  The 
veteran did not report treatment of his back after this 
injury, but the RO should clarify whether any treatment was 
provided with respect to this injury.  



In the same October 1997 letter the veteran also stated that 
he had recently received physical therapy for his back at the 
VA Medical Center in Long Beach, California.  Those records 
have not been received.  Records generated by VA are within 
the constructive (if not actual notice) of VA adjudicators.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

If documents generated by VA agents or employees, including 
physicians, predate the Board's decision, are within the 
Secretary's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board, and 
should be included in the record."  Id. at 612-613.  See 
also Dunn v. West, 11 Vet. App. 462 (1998).  

The Board also notes that the veteran reportedly was 
evaluated by the California Department of Rehabilitation and 
filed a claim for Social Security Disability benefits.  
Although he was denied disability benefits, any medical 
records pertaining to this claim could be useful in 
ascertaining the nature and etiology of the current back 
disability and these records should be obtained.  VA has an 
obligation to obtain Social Security records.  

After any additional records have been obtained another VA 
examination of the veteran's back should be conducted.  It 
does not appear that the VA examiner who conducted the 1997 
examination had access to his claims folder.  Moreover the 
examiner should be asked to provide a more specific opinion 
on the etiology of the current complaints and diagnosis.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the claim on 
appeal pending a remand of the case to the RO for further 
development as follows:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard the 
RO should request the veteran to identify 
the names, addresses, and approximate 
dates of treatment for all health care 
providers, VA or non-VA, inpatient or 
outpatient, who may possess additional 
records pertinent to treatment of his low 
back.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim as well 
as the records relied upon concerning 
that claim.  If records pertaining to 
such claim are not available, that fact 
should be entered in the claims file.  
The RO should also request records of the 
California Department of Rehabilitation 
which should be associated with the 
claims file.  

3.  The RO should arrange for a VA 
examination of the veteran by an 
orthopedic surgeon or other appropriate 
specialist for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of any low back 
disorders found present.  Any further 
indicated special studies should be 
conducted.  




The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examiner must 
annotate the claims file in this regard.  

The examiner should state specifically 
whether it is as likely as not that any 
current diagnosed disability of the back 
was incurred in service.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a low back 
disability with consideration of all 
applicable laws and regulations.   

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

